Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 7/25/2019 in which claims 1-20 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,390,573. Although the claims at issue are not identical, they are not patentably distinct from each other because both .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2, 4-9, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(e) as being anticipated by Nilforushan (U.S. Patent No. 2008/0040831 A1).

Regarding claim 1, Nilforushan et al. “Nilforushan” discloses an apparel system (11) comprising: 
an article of apparel (1) comprising at least one textile element (11) having an inwardly-facing surface (2) and an outwardly-facing surface (3), the outwardly-facing surface having a first part of a fastening system (5A also see para. 0062); and 
an attachment element (4) releasably fastened to the outwardly-facing surface of the at least one textile element (para. 0062 and 0063), the attachment element (4) comprising a first surface (facing away from the wearer), a second surface (facing the wearer), and one or more fluid-filled chambers between the first surface and the second surface (para 0060 describe a thermal pack that contain liquid, gas… etc wherein the 

Regarding claim 2, Nilforushan discloses an apparel system wherein the fastening system is a hook-and-loop fastening system (para. 0009).

Regarding claim 4, Nilforushan discloses an apparel system wherein the one or more fluid-filled chambers (See above) of the attachment element (4) include a pressurized gas (para. 0060 describe gas which is pressurized to a degree because it is contained in a chamber), the recitation “and wherein, upon application of a compression force to the attachment element, the one or more fluid-filled chambers attenuates the compression force” was considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 5, Nilforushan discloses an apparel system wherein the one or more fluid-filled chambers of the attachment element (see above) include a liquid (para. 0060).

Regarding claim 6, Nilforushan discloses an apparel system wherein the liquid of the one or more fluid- filled chambers is heated or cooled (see for example para. 0003).

Regarding claim 7, Nilforushan discloses an apparel system wherein the article of apparel is a shirt-type garment (See Fig. 1) having a torso region and a pair of arm regions extending outward from the torso region (see Fig. 1), the first part of the fastening system being positioned in the torso region and in each of the pair of arm regions (See Fig. 1 because the attachments elements 4 are present in the torso and arm areas), and wherein the attachment element is selectively attachable to the shirt-type garment in either the torso region, the pair of arm regions, or a combination thereof (because as explained above the attachment elements are attached to the exterior of the garment via hook and loop fastening system).

Regarding claim 8, Nilforushan discloses an apparel system wherein the article of apparel is a pant-type garment having a pelvic region and a pair of leg regions extending outward from the pelvic region (See Fig. 12), the first part of the fastening system being positioned in the pelvic region and in each of the pair of leg regions (See Fig. 12 and para. 0062 describing that the fasteners can be placed anywhere on the garment therefore it will be capable to have the attachment elements at the pelvic areas as well as the leg areas), and wherein the attachment element (4) is selectively attachable to the pant-type garment in either the pelvic region, the pair of leg regions, or a combination thereof (because the fastening system is hook and loop as explained above).


an article of apparel (1) comprising a textile layer (11) having an inwardly-facing surface (2) and an outwardly-facing surface opposite the inwardly-facing surface (3); 
an attachment element (4) positionable on the outwardly-facing surface of the textile layer (para. 0062 and 0063), the attachment element (4) comprising a chamber portion having a first surface, a second surface opposite the first surface, and an interior void, wherein a liquid, a gas, or both is located within the interior void (para 0060 describe a thermal pack that contain liquid, gas… etc wherein the enclosure is considered as the chamber and the space where the liquid or gas is located is considered as the void); and 
a fastening system (5A, 5B) configured to join the attachment element to the article of apparel by releasably securing the second surface of the chamber portion to the outwardly-facing surface of the textile layer (because the system described is hook and loop fastening system (para. 0009) which is a releasable fastening system and that the fastening elements are present on the attachment and the textile layer).

Regarding claim 12, Nilforushan discloses an apparel system wherein the fastening system is a hook-and- loop fastening system (5A and 5B see above) comprising a first part located on the outwardly-facing surface of the textile layer (5A) and a second part located on the second surface of the chamber portion (5B), wherein the second part of the hook-and-loop fastening system releasably fastens to the first 

Regarding claim 14, Nilforushan discloses an apparel system wherein the article of apparel is a shirt-type garment or a pant-type garment (See Fig. 1 and 12).

Regarding claim 15, Nilforushan discloses an apparel system wherein the liquid within the interior void of the chamber portion is heated and imparts heat to an area of a wearer adjacent to the attachment element, when the shirt-type garment or the pant-type garment is an as-worn position (See abstract).

Regarding claim 16, Nilforushan discloses an apparel system wherein the liquid within the interior void of the chamber portion is cooled and imparts cooling to an area of a wearer adjacent to the attachment element, when the shirt-type garment or the pant-type garment is in an as-worn position (para. 0003).

Regarding claim 17, Nilforushan discloses an apparel system wherein the gas within the interior void of the chamber portion is pressurized and imparts padding to an area of a wearer adjacent to the attachment element, when the shirt-type garment or the pant-type garment is in an as-worn position (because the gas in contained in a chamber as explained above therefore it will be pressurized to a degree and it does provide padding as explained in para. 0030).


an article of apparel (1) comprising a textile layer (11) having an inwardly-facing surface (2) and an outwardly-facing surface opposite the inwardly-facing surface (3); 
an attachment element (4) positionable on the outwardly-facing surface of the textile layer (para. 0062 and 0063), the attachment element (4) comprising a chamber portion having a first surface, a second surface opposite the first surface, and an interior void, wherein a liquid, a gas, or both is located within the interior void (para 0060 describe a thermal pack that contain liquid, gas… etc wherein the enclosure is considered as the chamber and the space where the liquid or gas is located is considered as the void); and 
a fastening system (5A, 5B) configured to join the attachment element to the article of apparel by releasably securing the second surface of the chamber portion to the outwardly-facing surface of the textile layer (because the system described is hook and loop fastening system (para. 0009) which is a releasable fastening system and that the fastening elements are present on the attachment and the textile layer).

Regarding claim 20, Nilforushan discloses an apparel system wherein the fastening system is a button- type fastening system (para. 0059).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 10-11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nilforushan (U.S. Patent No. 2008/0040831 A1).

Regarding claim 3, Nilforushan discloses an apparel system wherein the fastening system is hook and loop (para. 0009).
Nilforushan does not disclose that the fastening system is a magnetic.
However, an ordinary skilled in the art would be motivated to try different well-known fasteners such as magnetic in order to obtain maximum configuration and to maximize comfort, durability and functionality of the device. Replacing hook and loop fastener with magnetic fastener is a mere substitution of a well-known fastener with another. It is noted that applicant disclosed no criticality to using magnetic fasteners over other well-known fasteners.

Regarding claims 10 and 19, Nilforushan discloses an apparel system wherein the fastening system is hook and loop (para. 0009).
Nilforushan does not disclose that the fastening system is adhesive.


Regarding claim 11, Nilforushan discloses an apparel system wherein the fastening system is hook and loop fastening system (5A and 5B see above) comprising a first fastening part located on the outwardly-facing surface of the textile layer (5A) and a second fastening part located on the second surface of the chamber portion (5B), wherein the second fastening part releasably attaches to the first fastening part (because the described fastening system is hook and loop fastening system).
Nilforushan does not disclose that the fastening system is a magnetic.
However, an ordinary skilled in the art would be motivated to try different well-known fasteners such as magnetic in order to obtain maximum configuration and to maximize comfort, durability and functionality of the device. Replacing hook and loop fastener with magnetic fastener is a mere substitution of a well-known fastener with another. It is noted that applicant disclosed no criticality to using magnetic fasteners over other well-known fasteners.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nilforushan (U.S. Patent No. 2008/0040831 A1) in view of Matechen et al. (U.S. Pub. No. 2005/0081277 A1).

Regarding claim 13, Nilforushan discloses the invention substantially as claimed above.
Nilforushan does not disclose that the chamber portion (see above) comprises a plurality of indentations located on the first surface.
Matechen et al. “Matechen” teaches yet another apparel system having a textile layer and attachments attached to the textile layer as shown in Figs. 1-3, wherein the attachment (20) has plurality of indentation as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Nilforushan device with plurality of indentations as taught by Matechen in order to enhance ventilation and to reduce the weight of the apparel system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/Primary Examiner, Art Unit 3732